                                    MINUTES


 CASE NUMBER:           MAG NO. 19-00635 LEK-KSC
 CASE NAME:             USA vs. Gerald Rafael Garcia
 ATTYS FOR PLA:         Marc A. Wallenstein
 ATTYS FOR DEFT:        Craig W. Jerome


      JUDGE:       Leslie E. Kobayashi         REPORTER:        Cynthia Fazio

      DATE:        12/18/2019                  TIME:            09:45 AM - 09:53 AM
                                                         Sealed 09:53 AM - 10:03 AM
                                                                10:04 AM - 10:20 AM


COURT ACTION: EP: Competency Hearing on [25] Findings and Recommendations by
Magistrate Judge Wes Reber Porter and [34] Defense counsel Motion to withdraw held.

Defendant Gerald Rafael Garcia, present in custody

Court addresses [34] Defense counsel Motion to withdraw.
Government Excused and Courtroom SEALED to conduct Ex Parte hearing.

Discussion held.

Court DENIES [34] Defense Motion to Withdraw.

10:04 AM - Courtroom UNSEALED

Competency Hearing re [25] Findings and Recommendations by Magistrate Judge Wes
Reber Porter held.

Discussion held.

For reasons stated on the record, the Court AFFIRMS [25] Findings and
Recommendations by Magistrate Judge Wes Reber Porter.

Court sets a further status hearing to ensure competency proceedings are moving forward
as needed SET for 3/23/2020 at 3:30 PM before Judge Leslie E. Kobayashi

Submitted by: Agalelei Elkington, Courtroom Manager
